UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8229


JULIAN EDWARD ROCHESTER,

                  Petitioner - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; STATE OF SOUTH
CAROLINA,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge (2:08-cv-03140-HMH-RSC)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Julian Edward Rochester seeks to appeal the district

court’s    order   denying    relief       on    his    28    U.S.C.         § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).         A certificate of appealability will not

issue     absent   “a   substantial         showing          of    the       denial     of    a

constitutional     right.”          28    U.S.C.       § 2253(c)(2)            (2006).        A

prisoner     satisfies       this        standard       by        demonstrating            that

reasonable    jurists    would       find       that    any       assessment          of     the

constitutional     claims    by     the    district      court          is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have    independently    reviewed          the     record         and        conclude      that

Rochester has not made the requisite showing.                            Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  DISMISSED



                                           2